NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3710-17T1

VINCENT GEIGER,

           Plaintiff-Respondent,

v.

JACKSON TOWNSHIP,

     Defendant-Appellant.
____________________________

                    Argued January 16, 2019 – Decided January 30, 2019

                    Before Judges Alvarez and Nugent.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Ocean County, Docket No. L-0463-18.

                    Barry A. Stieber argued the cause for appellant
                    (Gilmore & Monahan, PA, attorneys; Barry A. Stieber,
                    on the brief).

                    Joseph A. Petrillo argued the cause for respondent
                    (Hoagland, Longo, Moran, Dunst & Doukas, LLP,
                    attorneys; Joseph A. Petrillo, of counsel and on the
                    brief; Nicole M. Grzeskowiak, on the brief).

PER CURIAM
      In this personal injury action, which arose out of a vehicular accident,

Defendant Township of Jackson appeals from an order that plaintiff Vincent

Geiger's tort claim notice to the Township was timely served. The New Jersey

Tort Claims Act, N.J.S.A. 59:1-1 to 12-3, requires that "[a] claim . . . for death

or for injury or damage to person or to property . . . be presented [to the public

entity] . . . not later than the [ninetieth] day after accrual of the cause of action."

N.J.S.A. 59:8-8. "Generally, in the case of tortious conduct resulting in injury,

the date of accrual will be the date of the incident on which the negligen t act or

omission took place." Beauchamp v. Amedio, 164 N.J. 111, 117 (2000). An

exception exists in cases "where the victim either is unaware that he has been

injured or, although aware of an injury, does not know that a third party is

responsible." Ibid.

      Here, Judge Mark A. Troncone determined that the "exception" applied

and that plaintiff timely filed a tort claim notice with the Township after he

should have become aware of the potential claim. We affirm, substantially for

the reasons expressed by Judge Troncone in his oral opinion and in his

supplemental written opinion. The Township's arguments are without sufficient

merit to warrant further discussion. R. 2:11-3(e)(1)(E).

      Affirmed.


                                                                               A-3710-17T1
                                          2